United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-51317
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

REBECCA JEAN STEWART, also known as Rebecca Jean Stewart, also
known as Cynthia Stewart,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 1:94-CR-67-1
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Rebecca Jean Stewart, federal prisoner # 34290-080, appeals

the district court’s denial of her motion for reduction of

sentence pursuant to 18 U.S.C. § 3582(c)(2).   Section 3582(c)(2)

allows the court to modify a term of imprisonment “in the case of

a defendant who has been sentenced to a term of imprisonment

based on a sentencing range that has subsequently been lowered by

the sentencing commission.”   § 3582(c)(2).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51317
                                -2-

     Amendment 505, effective November 1, 1994, amended U.S.S.G.

§ 2D1.1 to establish level 38 as the highest category of the drug

quantity table.   U.S.S.G., App. C, Amend. 505.   Stewart was

sentenced after amendment 505 took effect.    Her argument is thus

not one cognizable under § 3582.   See United States v. Shaw, 30

F.3d 26, 29 (5th Cir. 1994).

     The district court did not err in denying Stewart’s

§ 3582(c) motion.   Because this issue had already been decided

adversely to Stewart in the denial of her prior § 3582(c) motion,

this appeal is dismissed as frivolous.    See 5TH CIR. R. 42.2;

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Stewart is

warned that future challenges to her sentence under amendment 505

will invite the imposition of sanctions against her.    Those

sanctions could include a monetary penalty and/or limitations on

her ability to challenge her sentence.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.